Citation Nr: 1438945	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-44 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral foot strain and pes planus with degenerative changes left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from March 1980 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2012 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Phoenix, Arizona.  A transcript of that hearing is in the claims file.

In July 2012 the Board remanded the matter for further development, including provision to the Veteran of a VA examination.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's bilateral foot strain and bilateral pes planus with degenerative changes of the left foot disability has been productive of pain on prolonged standing, walking, and weightbearing, that is unrelieved with orthotics, throughout the appeal period; but it has not been productive of severe injury.

2.  The Veteran's foot disability is not productive of marked deformity, or characteristic callosities of flat foot.  





CONCLUSION OF LAW

The criteria for a rating of 20 percent for bilateral foot strain and pes planus with degenerative changes left foot have been throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276-5284 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter dated in May 2011, which informed the Veteran of the criteria for, and the information and evidence needed to obtain, a higher rating.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for VA's duty to assist, all relevant facts have been properly developed for the issues resolved in this decision, and all evidence necessary for equitable resolution of the appeals has been obtained.  The Veteran's service treatment records, VA, and private medical records have been obtained.  The Veteran was also accorded VA foot examinations in December 2009, March 2010, and August 2012.  The Board has reviewed the ensuing reports and finds that they are adequate because the examiners conducted a personal examination of the Veteran and performed requisite tests; discussed the Veteran's medical history and presenting symptoms; and provided examination findings in detail.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

In addition, the Veteran testified before the undersigned Veterans Law Judge in March 2012 regarding the issue resolved in this decision.  During that hearing she was assisted by an accredited representative from Disabled American Veterans.  Her representative, and the Veterans Law Judge, asked questions to ascertain the nature and severity of the Veteran's symptoms and their impact on her functioning.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of that criteria; as evidenced by the questioning pursued by her representative and the Veteran's responses during the hearing.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative; and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and she has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim, and no further assistance to develop the evidence is needed.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Higher Rating

In a rating decision dated in September 2001 the RO granted service connection for the Veteran's bilateral foot disorder, and assigned a noncompensable rating effective August 1, 2001.  In September 2003 the RO increased the rating to 10 percent under Diagnostic Code 5284.  

In April 2007 the Veteran requested an increased rating for her service-connected disability, and in a rating decision dated in January 2008 the RO denied the claim.  The Veteran has appealed.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran's service connected foot disability is currently characterized as bilateral foot strain and pes planus with degenerative changes left foot.  Under Diagnostic Code 5276, a noncompensable rating is warranted for mild unilateral or bilateral acquired flatfoot (pes planus) with symptoms which are relieved by built-up shoes or arch supports.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent rating is warranted for moderate disability manifested by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, bilateral or unilateral.  A 20 percent rating is warranted for severe unilateral disability or a 30 percent rating for severe bilateral disability manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  Id.  The highest rating of 30 percent for unilateral disability or 50 percent for bilateral disability is warranted for pronounced disability manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

Diagnostic Code 5284 provides for a 10 percent rating for moderate foot injuries, a 20 percent rating for moderately severe foot injuries, a 30 percent rating for severe foot injuries, and a 40 percent rating for actual loss of use of the foot.

Facts:

On VA foot examination in November 2007 the Veteran complained of bilateral foot pain.  The examiner noted that the Veteran's gait and posture were normal; and the Veteran reported that that she was employed.  Physical examination found bilateral pes planus but no calluses, abnormal shoe wear pattern, or foot deformities; and the Achilles tendon was straight on weightbearing and nonweightbearing.  X-rays of the left foot revealed significant pes planus with a mild bunion deformity with minimal spurring about the great toe metatarsophalangeal joint.  X-rays of the right foot showed pes planus and Morton's syndrome.  Diagnosis was right foot pes planus with no degenerative changes; and left foot pes planus with degenerative changes.

Podiatry Clinic records dated in March 2008 note that the Veteran had presented with complaints of bilateral bunion pain, right worse than left.  X-rays taken during that examination found significant pes planus and a mild bunion deformity with minimal spurring about the great toe metatarsophalangeal joint.  Diagnosis was bilateral bunion deformities, right greater than left.  The Veteran was told to wear shoes with a wide toe box, and administered steroid injections at the metatarsophalangeal joints.  In December 2008 she was administered another injection and told to return in 6 months.

On VA foot examination in December 2009 the Veteran complained of chronic bilateral arch pain.  She reported that she was receiving steroid injections every 6 months into her first metatarsophalangeal joint, which helped; but that the pain returned as the injection wore off.  She added that that she was working and was able to wear tennis shoes at work.  Physical examination found normal gait but decreased arch, and tenderness over the first and second metatarsophalangeal joints.  Alignment was normal, both weightbearing and nonweightbearing, and there were no callosities.  Diagnosis was bilateral bunion/degenerative joint disease first metatarsophalangeal joint.  In an addendum dated in March 2010 the examiner stated that the Veteran's left foot degenerative changes was not related to her pes planus.

Podiatry Clinic records dated in 2010 reveal that x-rays of the left foot had found mild hallux valgus deformity with overlying bunion formation, mild degenerative joint disease at the first metatarsophalangeal joint, and pes planus; and x-rays of the right foot showed a bunion deformity of the great toe, mild degenerative findings of the great toe metatarsophalangeal joint, and pes planus.  Physical examination found bilateral bunion deformities, right greater than left; decreased dorsiflexion of the first metatarsophalangeal joint bilaterally; decreased ankle joint dorsiflexion; pain and crepitus at the right foot first metatarsophalangeal joint on range of motion; a dorsal bump at the first metatarsal cuneiform joint; and flat feet with collapsing arches on weightbearing.  Diagnosis was bilateral bunion deformity with functional hallux limitus; first metatarsal cuneiform joint pain, bilaterally; ankle equinus; and pes planus.  The Veteran was administered steroid injections.

Private medical records dated in 2012 note that the Veteran had presented with complaints of bilateral foot pain.  The physician observed that the Veteran's gait was normal.  Diagnosis was bilateral foot strain with degenerative changes.

During her March 2012 hearing the Veteran complained of bilateral foot pain, swelling, and spasms; unrelieved by orthotics.  She testified that she was receiving steroid injections, and added that she was working.

On VA foot examination in August 2012, the Veteran reported that she was working, independent in her activities of daily living, and did all household chores, but had pain at the end of the workday about 4 days a week depending on the work load, and pain with standing on tiptoes and negotiating stairs.  She added that she was capable of standing for hours and able to walk a half mile.  The examiner noted that the Veteran had a normal gait.  He also noted that the Veteran had received feet injections in or around 2010 and undergone physical therapy in 2012, and that shoe orthotics provided no relief.  Physical examination found pes planus, hallux valgus, and a right foot bunion; and x-rays found bilateral degenerative disease at the first metatarsophalangeal joint.  

In correspondence dated in February 2013 the Veteran wrote that nothing seemed to rid her foot pain other than steroid shots or just staying off her feet.

Analysis

Although productive of pain, occasional swelling, and accentuated pain on use, the Veteran's bilateral pes planus disability has not been productive of marked deformity (pronation, abduction, etc.), or characteristic callosities at any time during the appeal period, so the criteria for a rating of 30 percent or higher under Diagnostic Code 5276 are not met.  However, the Veteran's service-connected bilateral foot strain disability is productive of decreased dorsiflexion over the first metatarsophalangeal joint bilaterally; and podiatry records confirm that the Veteran's bilateral foot pain is unrelieved by orthotics, and that her treatment plan includes cortisone injections (which provide temporary relief) and has included prolonged physical therapy (which reduced, but did not eliminate, the Veteran's foot pain).  See, e.g., August 2010 VA Podiatry Clinic records.  

Given these findings, together with the Veteran's subjective complaints, throughout the appeal period, of bilateral foot pain with standing, walking, and weight bearing for extended periods; the Board finds that when interpreted in light of the whole recorded history and reconciling the various reports into a consistent picture, the Veteran's disability picture more nearly appropriates the moderately severe provisions of Diagnostic Code 5284, for a rating of 20 percent.  See 38 C.F.R. §§ 4.3, 4.7.  In so finding the Board is accounting for the Veteran's complaints of foot pain and that she has functional loss due to her painful feet.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (providing that VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not contemplated in the rating criteria).  

The preponderance of the evidence does not, however, support a rating of 30 percent or more under Diagnostic Code 5284, since the Veteran is independent in her activities of daily living; has a normal gait; and, according to the Veteran, can stand for hours and walk about a half mile.  This is not reflective of severe foot injury.

The Board further finds that a higher schedular rating under some alternative diagnostic criteria is not warranted.  The Veteran does not have a diagnosis of claw foot, so evaluation under Diagnostic Code 5278, is not warranted.  In addition, the record contains no evidence of any malunion or nonunion of the tarsal or metatarsal bones, so evaluation under Diagnostic Codes 5283 is not warranted.  Finally, diagnostic Codes 5003 (arthritis), 5277 (week foot), 5279 (anterior metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5282 (hammer toe) do not provide for a rating higher than 10 percent.  

As for an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  There must be a comparison between the level of severity and symptomatology of the service- connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the assigned diagnostic criteria contemplate the severity and symptomatology of the Veteran's bilateral foot disability including her symptoms of pain on standing, walking, and weightbearing and end of the day foot swelling; and there is no evidence in the claims file of symptomatology that does not comport within the assigned schedular criteria.  In this regard the Board notes the Veteran's report that she also suffers from muscle spasms in her feet, but there is no competent medical evidence of foot spasms; and moderately severe impairment reasonably contemplates this symptom.  Therefore, the Board finds that the diagnostic criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.  

Finally, the Board notes that the Veteran has been gainfully employed throughout the appeal period, so the issue of TDIU is not raised in connection with the Veteran's claim for an increased rating for her bilateral foot strain and pes planus with degenerative changes left foot disability.  Additionally, and since the Veteran is working, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014))


ORDER

Subject to the laws and regulations governing the award of monetary benefits, a disability rating of 20 percent for bilateral foot strain and pes planus with degenerative changes of the left foot is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


